MEMORANDUM DECISION

PER CURIAM.
Plaintiff appeals from the judgment of the trial court denying partition of real property and holding a deed conveying an interest in the land to plaintiff to be null and void as a result of undue influence. The cause was tried to the court and is reviewable under Rule 73.01. The judgment is supported by substantial evidence and is not against the weight of the evidence. An opinion would have no precedential value. The parties have been furnished with a statement supplementing this decision.
Judgment affirmed. Rule 84.16(b).